DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7th, 2020 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0124882; hereinafter Wang).
	Regarding Claim 1:
Wang discloses a vehicle control device, comprising: 
a restricted area determination unit configured to determine whether or not, in a portion in front of a host vehicle within another lane that differs from a host vehicle lane in which the host vehicle is traveling, a predetermined restricted area exists in which continuous traveling of the host vehicle in the other lane is restricted (Wang, Para. [0028-0034], Wang discloses a lane assistance computer which analyzes inputs from front facing sensors to determine if the upcoming restricted lane ahead of the vehicle); and 
a control unit configured to restrict a lane change of the host vehicle into the other lane in a case that the restricted area determination unit determines that the predetermined restricted area exists in the other lane (Wang, Para. [0013], [0034], Wang discloses an electronic steering controller which controls the steering mechanism of the vehicle as dictated by the lane assistance computer (i.e. enter or not enter the restricted lane based on the restriction, see Para. [0054])).  
Regarding Claim 2:
Wang further discloses wherein, in a case that a dedicated passing lane through which a specified type of vehicle passes, or a priority passing lane in which passing of the specified type of vehicle is given priority exists in the portion in front of the host vehicle within the other lane (Wang, Para. [0025], Wang discloses the restricted lane may have restrictions which include specific types of vehicles, types of propulsion, number of vehicle occupants, number of wheels, paid authorization, etc.), and the host vehicle does not correspond to the specified type of vehicle, the restricted area determination unit determines that the predetermined restricted area exists in the other lane (Wang, .  
Regarding Claim 3:
Wang further discloses wherein the restricted area determination unit determines whether or not the predetermined restricted area exists in the other lane on a basis of a road sign or a road marking (Wang, Para. [0028-0032], Wang discloses optical recognition is performed on road signs to determine restricted lane information).  
Regarding Claim 4:
Wang further discloses further comprising a determination unit configured to determine whether or not a distance to the predetermined restricted area, or a time period until the host vehicle reaches the predetermined restricted area is greater than or equal to a threshold value (Wang, Para. [0043], Wang discloses determines if the distance to the restricted lane is within a threshold distance), 
wherein, in a case that the determination unit determines that the distance to the predetermined restricted area, or the time period until the host vehicle reaches the predetermined restricted area is greater than or equal to the threshold value, the control unit permits the lane change of the host vehicle into the other lane (Wang, Para. [0046], Wang discloses entering the restricted lane is decided based on the distance to the restricted lane).  
Regarding Claim 5:
Wang further discloses further comprising a notification unit configured to issue a predetermined notification to a user, in a case that a state in which the predetermined restricted area does not exist in the other lane has come about after the lane change of the host vehicle into the other lane is restricted (Wang, Para. [0015], [0034], Wang discloses an alert is provided to the driver through audio, visual, or tactile alerts informing the driver of the upcoming lane restriction). While Wang doesn’t explicitly disclose alerting the driver when the restricted lane has ceased to be restricted,   
Regarding Claim 6:
Wang further discloses further comprising an operation detection unit configured to detect an operation input performed by a user, wherein the control unit controls the lane change on a basis of the operation input detected by the operation detection unit (Wang, Para. [0049], Wang discloses an input received from the driver confirming a lane change operation).  
Regarding Claim 7:
Wang further discloses wherein the restricted area determination unit determines whether or not the predetermined restricted area exists in the other lane on a basis of vehicle position information and map information (Wang, Para. [0047], Wang discloses the restricted lane location is determined by reading data from a map database and GPS information of the vehicle).  
Regarding Claim 8:
Wang further discloses wherein the restricted area determination unit determines whether or not the predetermined restricted area exists in the other lane on a basis of information obtained by a sensor provided in the host vehicle (Wang, Para. [0028-0034], Wang discloses a lane assistance computer which analyzes inputs from front facing sensors to determine if the upcoming restricted lane ahead of the vehicle).  
Regarding Claim 9:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumizawa et al. (US 2013/0030691) – discloses navigation technology for providing guidance for HOV lanes in an understandable manner.
Wieskamp et al. (US 2016/0307441) – discloses a system for automated operation of a vehicle including controller and regulated lane detector.
Wang (US 2018/0174446) – discloses a system and method for providing traffic violation avoidance guidance.
Ramasamy (US 2017/0276492) – discloses methods, systems, computer-readable media, and apparatuses for automated lane assignment for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664